DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-4, 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites “the controller is configured to start the at least one pump motor in a stopped state…starting the at least one pump motor in the stopped state”.  It is unclear what starting a motor in a “stopped state” requires, as the motor is either on and rotating, or off and stopped.
Claims 4 and 10 each recite:
“the controller includes a braking predicting unit configured to predict whether there is a possibility of generation of the braking request after a lapse of a set time, based on the distance and the relative velocity obtained by the positional relationship obtaining device; and the controller is configured to control the at least one pump motor, based on the distance and the relative velocity obtained by the positional relationship obtaining device, when the main power supply is in the abnormal condition, and the braking predicting unit predicts that there is the possibility of the generation of the braking request after the lapse of the set time”.

It is unclear how the claimed invention can predict if a user will apply a brake pedal or if the applicant means to describe automated braking based on the detection of an obstacle.
7 recites the limitation "the normal condition" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a normal condition” (Line 23) following “the normal condition” (Line 17).  The applicant should change “the normal condition” (Line 17) back to –a normal condition—and “a normal condition” (Line 23) to –the normal condition--.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al (US 2011/0316326).
As per claim 1, Miyazaki et al discloses a hydraulic brake system (Abstract) comprising: 
a plurality of wheel cylinders (42, 52) of hydraulic brakes (Abstract) respectively provided for a plurality of wheels (2, 4, 46, 48) of a vehicle (Abstract); 
a fluid pressure generation device (55, 90) operable to generate a fluid pressure and supply the fluid pressure to the wheel cylinders, the fluid pressure generation 
a controller (56, 57; [0222]) configured to control the fluid pressure of the wheel cylinders by controlling the fluid pressure generation device; and 
an on-board power supply (188, 189) operable to supply electric power to at least the fluid pressure generation device, the on-board power supply including a main power (188) supply and an auxiliary power supply (189), 
wherein the fluid pressure generation device is operated with electric power supplied from the auxiliary power supply, when the main power supply is in an abnormal condition in which the main power supply is unable to supply electric power to at least the fluid pressure generation device ([0345]), 
the controller is configured to start the at least one pump motor in response to a braking request, when the main power supply is in a normal condition (Fig. 7; [0282]), and 
the controller is configured to start the at least one pump motor in a stopped state ([0322]) even when there is no braking request in a case where the abnormal condition of the main power supply is detected ([0060], [0293], [0329]), and to continuously operate the at least one pump motor after starting the at least one pump motor in the stopped state when the main power supply is in the abnormal condition ([0060], [0293], [0329]).
As per claim 2, Miyazaki et al discloses the hydraulic brake system according to claim 1, wherein: 

the controller is configured to control the solenoid valve device, so as to form a circulation circuit including the at least one pump such that the fluid pressure is not supplied to the wheel cylinders, when the main power supply is in the abnormal condition, and the braking request is not generated ([0293], [0298]). 
As per claim 3, Miyazaki et al discloses the hydraulic brake system according to claim 1, wherein the controller is configured to control a rotational speed of the at least one pump motor to a predetermined set speed, when the main power supply is in the abnormal condition, and the braking request is not generated (S28, Fig. 9C). 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2011/0316326) in view of Ezoe et al (US 2015/0158471).
As per claim 4, Miyazaki et al discloses the hydraulic brake system according to claim 1.  Miyazaki et al discloses wherein the controller is configured to control the at least one pump motor when the main power supply is in the abnormal condition ([0345]), but does not disclose a positional relationship obtaining device.

the controller includes a braking predicting unit (S23; [0203]) configured to predict whether there is a possibility of generation of the braking request after a lapse of a set time, based on the distance and the relative velocity obtained by the positional relationship obtaining device; and 
the controller is configured to control the at least one pump motor, based on the distance and the relative velocity obtained by the positional relationship obtaining device, when the main power supply is in the abnormal condition, and the braking predicting unit predicts that there is the possibility of the generation of the braking request after the lapse of the set time ([0088]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Miyazaki et al by providing a collision-prevention system as taught by Ezoe et al in order to improve vehicle safety (Ezoe et al: [0002]).
8.	Claims 6-7, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2011/0316326) in view of Nakamura et al (JP 2000-261982).
As per claim 6, Miyazaki et al discloses the hydraulic brake system according to claim 1, further comprising a main voltage sensor ([0266]) that detects a voltage of the main power supply, wherein the controller includes a power supply monitoring unit ([0266]) that determines that the main power supply is in the abnormal condition in 
Nakamura et al discloses a power supply controller comprising a main voltage sensor (116; [0036]) that detects a voltage of the main power supply, wherein the controller includes a power supply monitoring unit ([0052]) that determines that the main power supply is in the abnormal condition in which the main power supply is unable to supply electric power to at least the fluid pressure generation device, when a detected value of the main power supply is lower than an abnormality determination threshold value.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Miyazaki et al by comparing the voltage to a predetermined value as taught by Nakamura et al in order to more effectively detect power supply failures.
As per claim 7, Miyazaki et al discloses a hydraulic brake system (Abstract) comprising: 
a plurality of wheel cylinders (42, 52) of hydraulic brakes (Abstract) respectively provided for a plurality of wheels (2, 4, 46, 48) of a vehicle (Abstract); 
a fluid pressure generation device (55, 90) operable to generate a fluid pressure and supply the fluid pressure to the wheel cylinders, the fluid pressure generation device including at least one pump (90), and at least one pump motor (55) that drives the at least one pump; 
a controller (56, 57; [0222]) configured to control the fluid pressure of the wheel cylinders by controlling the fluid pressure generation device; and 

wherein the fluid pressure generation device is operated with electric power supplied from the auxiliary power supply, when the main power supply is in an abnormal condition in which the main power supply is unable to supply electric power to at least the fluid pressure generation device ([0345]), 
the controller is configured to start the at least one pump motor in response to a braking request, when the main power supply is in the normal condition (Fig. 7; [0282]), and 
the controller is configured to start the at least one pump motor in a stopped state ([0322]) even when there is no braking request in a case where the abnormal condition of the main power supply is detected ([0060], [0293], [0329]), and to reduce the number of times of stop and start of the at least one pump motor after starting the at least one pump motor in the stopped state when the main power supply is in the abnormal condition (Continuous running has no stops, [0060], [0293], [0329]), but not how the pump the operated under a normal condition.
Nakamura et al discloses a power supply controller where the main power supply is in a normal condition (The pump starts and stops at least once, [0034]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump motor of Miyazaki et al by running the pump intermittently during normal operation as taught by Nakamura et al in order to conserve energy.

the controller is configured to control the solenoid valve device, so as to form a circulation circuit including the at least one pump such that the fluid pressure is not supplied to the wheel cylinders, when the main power supply is in the abnormal condition, and the braking request is not generated ([0293], [0298]).
As per claim 11, Miyazaki et al discloses the hydraulic brake system according to claim 7.  Miyazaki et al discloses further comprising a main voltage sensor ([0266]) that detects a voltage of the main power supply, wherein the controller includes a power supply monitoring unit ([0266]) that determines that the main power supply is in the abnormal condition in which the main power supply is unable to supply electric power to at least the fluid pressure generation device.  Nakamura et al further discloses a power supply controller comprising a main voltage sensor (116; [0036]) that detects a voltage of the main power supply, wherein the controller includes a power supply monitoring unit ([0052]) that determines that the main power supply is in the abnormal condition in which the main power supply is unable to supply electric power to at least the fluid pressure generation device, when a detected value of the main power supply is lower than an abnormality determination threshold value.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Miyazaki et al by comparing the voltage to a .
9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US 2011/0316326) in view of Nakamura et al (JP 2000-261982) and further in view of Ezoe et al (US 2015/0158471).
As per claim 10, Miyazaki et al and Nakamura et al disclose the hydraulic brake system according to claim 7.  Miyazaki et al discloses wherein the controller is configured to control the at least one pump motor when the main power supply is in the abnormal condition ([0345]), but does not disclose a positional relationship obtaining device.
Ezoe et al discloses an automatic braking control device wherein the vehicle includes a positional relationship obtaining device (51; [0061]) that obtains a positional relationship, the positional relationship including a distance between a self-vehicle as the vehicle, and a front object as an object located in front of the self-vehicle and a relative velocity that is an approach speed of the self-vehicle to the front object; 
the controller includes a braking predicting unit (S23; [0203]) configured to predict whether there is a possibility of generation of the braking request after a lapse of a set time, based on the distance and the relative velocity obtained by the positional relationship obtaining device; and 
the controller is configured to control the at least one pump motor, based on the distance and the relative velocity obtained by the positional relationship obtaining device, when the main power supply is in the abnormal condition, and the braking predicting unit predicts that there is the possibility of the generation of the braking .
Allowable Subject Matter
10.	Claims 8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose controlling the rotational speed of the at least one pump motor to a standby-time speed set in advance when the main power supply is in the abnormal condition and the braking predicting unit predicts that there is not the possibility of generation of the braking request.
Response to Arguments
12.	Applicant's arguments filed 11/13/2021 have been fully considered but they are not persuasive.
Regarding the 112 rejection of claim 4, the claim does not link what causes braking to occur with the detected conditions.  The Examiner notes that the specification recites “For example, the braking predicting unit Sb can determine, based on the inter-vehicle distance and the approach speed, whether the self-vehicle needs to be braked after the set time T, in view of the relationship with the front object” (Emphasis added, [0027]) and not “a possibility of generation of the braking request” as claimed.

“Miyazaki et al does not disclose that the pump motor 55 in a stopped state starts to be activated even when there is no braking request (the brake switch is in the OFF state) in the event of the system failure” (Page 11).

Miyazaki et al discloses the pump motor in a stopped state ([0322]) starts to be activated even when there is no braking request (the brake switch is in the OFF state) ([0329]) in the event of the system failure ([0328]).
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657